ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Gregory Sebald on 2 March 2022.

The application has been amended as follows: 
 a hinge comprising a plurality of components connected by rivets inserted in holes having respective hole axes, comprising: 
a transport system comprising a plurality of pallets moved along a horizontal advancement direction, said pallets being adapted to support said article during assembly so that said hole axes are orthogonal to the advancement direction; 
an insertion device for inserting a rivet engaging two components to be assembled, wherein the insertion device comprises an insertion hand configured to manipulate the rivet to be inserted, the insertion hand being translatable along a first transverse direction horizontal and orthogonal to the advancement direction; and wherein the insertion device comprises an abutment positioned on a side opposite to the insertion hand relative to the advancement direction, said 
abutment being slidable along said first transverse direction to approach the article during assembly, said abutment being configured to engage the two components to position the components properly and maintain the components in a desired position so the rivet to be inserted by the insertion hand proceeds through properly aligned holes; 
a riveting machine arranged along the advancement direction, comprising a stop device having a stop, and a riveting device having a crushing head, wherein said stop device and said riveting device flank one of the pallets on opposite sides, wherein the riveting machine is downstream of said insertion device; 
wherein the stop and the crushing head are translatable along a second transverse direction horizontal and orthogonal to the advancement direction to approach 
12. (Currently Amended) The method of assembly according to claim 9, comprising advancing the article during assembly along the horizontal advancement direction, maintaining said hole axes horizontal and orthogonal to said advancement direction, up to a first work station; and 
moving the abutment and the  insertion hand in correspondence of said first work station towards each other along the first transverse direction to approach the article from opposite sides during assembly, and positioning the two components properly and maintain the components in a desired position by said abutment, inserting the rivet to be inserted into the two components by the  insertion hand.
****END OF AMENDMENTS****
Claim 1 has been amended to recite the assembly line for assembly of an article comprises a hinge. Claim 12 has been amended to recite insertion hands, rather than inserting heads, to avoid antecedent basis issues. 
Allowable Subject Matter
Claims 1-6 and 9-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants arguments filed 10 January 2022 are convincing. Examiner’s best art, as cited in the previous actions, does not teach or obviate the limitations of independent claims 1 or 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        2 March 2022